Opinion of
Isaac Johnson, P. J.
The judgment in this case according to the .return of the Justice was entered on June 21st, Ten-forty-five a. m. It does not give the year, but as the writ was issued June 16th, 1902, and made returnable June 21st at Ten-thirty a. m., it may possibly be presumed that the year was 1902.
The defendant did not appear and judgment was entered against him for $4.00 and costs. „
*162According to the testimony taken on the hearing of this Certiorari it appears that judgment was not entered on June 2 ist, as set forth in the transcript and was not entered on that day. This of itself would be sufficient to set aside the judgment. It appears from the testimony also that this Judgment was not a conclusion arrived at by the Magistrate, but that it was entered by advice of his Counsel. This of itself would be sufficient to set the judgment aside. It is not the judgment of Counsel but that of the Magistrate which the law recognizes. Judgment reversed.
Reported by H. J. Makiver, Esq.,
Media, Pa.